NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                       _____________

                            No. 19-2711
                           _____________

                    ARTHUR T. CHESTER, III,

                                        Appellant

                                  v.

CAPE MAY COUNTY NEW JERSEY; SHERIFF GARY SHAFFER; WARDEN
                           DONALD
 LOMBARDO; SHERIFF LIEUTENANT CAMPBELL; SHERIFF SERGEANT
                           PRINCE;
  SHERIFF SERGEANT FAIRCLOTH; SHERIFF SERGEANT CALDWELL;
                        CORRECTIONAL
       OFFICER WHITAKER; CORRECTIONAL OFFICER LOGU;
                   CORRECTIONAL OFFICER
   SHARP; CORRECTIONAL OFFICER WEATHERBY; CORRECTIONAL
                      OFFICER SCHIENK,
   ALSO KNOWN AS SHANK; CORRECTIONAL OFFICER RUCCI, ALL
                     INDIVIDUALLY AND
AS EMPLOYEES OF CAPE MAY COUNTY (NEW JERSEY) DEPARTMENT
                       OF CORRECTIONS
            OR OTHER AGENCY OF CAPE MAY COUNTY
                      __________________

           On Appeal from the United States District Court
                     for the District of New Jersey
                   District Court No. 1-17-cv-00039
           District Judge: The Honorable Robert B. Kugler
                       ____________________

          Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                          March 2, 2020
    Before: SMITH, Chief Judge, HARDIMAN, and KRAUSE, Circuit Judges

                               (Filed: March 17, 2020)
                              _____________________

                                     OPINION*
                              _____________________

SMITH, Chief Judge.

      After his arrest for burglary and related charges, Arthur Chester was held

pending trial in the Cape May County Correctional Center. He claims the County

and several of its officers violated his constitutional rights by failing to protect him

from a fellow inmate whom Chester testified against years before. Yet even with

the benefit of discovery, Chester never adduced sufficient evidence supporting his

allegations. So the District Court awarded the County and its officers summary

judgment in a thorough and well-reasoned opinion. See No. 17-39, 2019 WL

2710651 (D.N.J. July 2, 2019) (noting “[w]here the non-moving party fails to

‘make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial,’ the

movant is entitled to summary judgment” (quoting Celotex Corp. v. Catrett, 477




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
                                           2
U.S. 317, 322 (1986))). Chester timely appealed.1 We will affirm for substantially

the same reasons set forth by the District Court.




1
 The District Court had jurisdiction under 28 U.S.C. § 1331. We have jurisdiction
under 28 U.S.C. § 1291 and exercise de novo review. See Weitzner v. Sanofi
Pasteur Inc., 909 F.3d 604, 609 (3d Cir. 2018).
                                          3